—Order, Supreme Court, New York County (Robert Lippmann, J.), entered May 16, 1995, which denied plaintiffs’ motion to vacate the court’s sua sponte dismissal of the action for failure to respond to defendants’ interrogatories and discovery demands, unanimously affirmed, with costs.
The willfulness of plaintiffs’ failure to disclose can be inferred from the numerous opportunities they had over a five-year period to respond to defendants’ demands for disclosure and the absence of an excuse for such failure (see, Wolford v Cerrone, 184 AD2d 833; Meyer v Southampton Art Partners, 199 AD2d 222). Concur — Milonas, J. P., Ellerin, Wallach, Kupferman and Williams, JJ.